NOT RECOMMENDED FOR PUBLICATION
                                     File Name: 14a0654n.06
                                           No. 13-3708
                                                                                       FILED
                            UNITED STATES COURT OF APPEALS                       Aug 21, 2014
                                                                             DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT




ROBERT S. COMER,                             )
                                             )
                  Petitioner-Appellant,      )
                                             )        ON APPEAL FROM THE
v.                                           )        UNITED STATES DISTRICT
                                             )        COURT FOR THE SOUTHERN
WARDEN OHIO STATE                            )        DISTRICT OF OHIO
PENITENTIARY,                                )
                                             )
                  Respondent-Appellee.       )
                                             )


BEFORE: SUHRHEINRICH, MOORE, and WHITE, Circuit Judges.

        SUHRHEINRICH, Circuit Judge.


        Petitioner-Appellant Robert S. Comer (“Petitioner”) appeals the order of the district court

dismissing his habeas petition. We AFFIRM.

                                                 I.

        The following facts are taken from the state court of appeals opinion and adopted by the

district court:

        On the evening of December 1, 2009, a number of people came together at the Lennex
        home on Shaffer Road in a part of Gallia County that borders right on Jackson County.
        Gathered at the Lennex home that evening, in anticipation of deer hunting the next day,
        were Edith Lennex, her sons Dustin and Cody, and Dustin’s two children Aaleyah and
        Dominic. Also, Kristen Gandee, a family friend, had driven from Columbus with Alfred
        Bury and Joe Wheeler. At some point appellant, a next-door neighbor, visited the home.
The evidence adduced at trial was replete with references that described appellant and the
Lennex brothers as good friends, or even “best” friends.FN1
FN1. Kristen Gandee described appellant’s and Dustin Lennex’s relationship as being
“like brothers.”
At approximately 9:00 PM, Gandee and a few others went to McDonald’s to purchase
food for themselves and others at the Lennex home. Upon their return, Cody Lennex and
Joe Wheeler took approximately twenty cheeseburgers into the home while Gandee and
Bury stayed in the car and talked. Inside the Lennex home, some of the younger members
of the crowd were “rapping” to a Karaoke machine. Appellant supposedly “rapped”
something of a sexual nature about Cody’s girlfriend that promptly led to a fight. Both
Edith and Dustin Lennex intervened to stop the fight between appellant and Cody.
Appellant stormed out of the Lennex home and slammed a screen door behind him. That
screen door was apparently damaged and an angry Dustin Lennex pursued appellant into
the yard. Appellant went to his home but, rather than follow him, Gandee motioned
Dustin to her car and asked if anything had transpired that should worry her. Dustin
answered in the negative and assured her that “we do this all the time.”
In the meantime, appellant entered his home in a rage—“put his fist in the wall” and
overturned a coffee table. His cousin, Todd Dixon, was in the room attempting to text his
father and heard appellant scream that he was going to shoot “them MF’ers.” Appellant
grabbed a weapon, went outside and fired a “warning shot” into the air. Cody Lennex
had already gone outside with his rifle and positioned himself to see the front door of
appellant’s home. Cody warned appellant that if he fired another shot, Cody would shoot
him. Appellant then fired in Cody’s direction. Cody returned fire and grazed appellant’s
“butt cheek.” He also, apparently, wounded Todd Dixon as well. FN2
FN2. The record indicates that Todd Dixon was not at the Lennex home that evening and
was not involved in the fracas that took place. He explained he has not been to his
cousins’ place since the shooting and declared he “won’t [ever] return.”
At this point, Dustin Lennex re-inserted himself into the fracas and began to walk toward
appellant’s home. The evidence adduced at trial shows that Dustin was unarmed,
approached appellant’s house trailer with his arms extended out on each side and asked
him if appellant was going “going to shoot a motherfucker .” FN3 Apparently, appellant
was prepared to do just that. He went to his home and shut the door. When Dustin
stepped on appellant’s porch, appellant fired a shot at him from the home’s interior.
Although some witnesses testified that they could hear Dustin gasping for air, the Gallia
County Coroner, as well as the assistant Deputy Coroner of Montgomery County who
performed the autopsy, explained that shrapnel from the gunshot pierced the victim’s
aorta and he died very quickly thereafter.FN4
FN3. We quote Kristen Gandee at this point, but Cody Lennex testified that his brother
simply said “shoot me MF’er.”
FN4. Dr. Dan Whitley, the Gallia County Coroner, and Dr. Kent Harshbarger, Deputy
Montgomery County Coroner, both confirmed that the alcohol content in Dustin

                                        2
       Lennex’s blood exceeded the legal limit. Lennex also had “THC” in his bloodstream,
       which indicated that he had used marijuana.
       The Gallia County Grand Jury returned an indictment that charged appellant with murder.
       At his jury trial appellant agreed that he and the Lennex brothers are friends, but stated
       that his cousin (Todd Dixon) lied about his reaction when he returned to the family house
       trailer. Appellant also denied that he intended to shoot to kill anyone and that he most
       certainly did not want “Dustin to die.” Appellant explained that he shot his friend
       because he and his cousin had already been shot and that he feared for his life.
       The jury returned a verdict of guilty with a firearm specification. The trial court
       sentenced appellant to serve an indefinite term of imprisonment of fifteen years to life on
       the murder charge, together with a three year term on the firearm specification, each to be
       served consecutively to one another. Although no immediate appeal was taken, this
       Court granted appellant leave to file delayed appeal and the matter is properly before us
       for review.
State v. Comer, No. 10CA15, 2012 WL 1831167, at *1-2 (Ohio Ct. App. 2012).

       In that appeal, brought by different counsel, Petitioner presented four issues: (1) that his

due process rights were violated because the evidence was insufficient to convict him of murder

with a firearm specification, (2) that his due process rights were violated because the trial court

failed to give a proper self-defense instruction in accordance with Ohio Rev. Code § 2901.05,

(3) that his due process rights were violated because the trial court failed to give an augmented

Castle Doctrine jury instruction pursuant to Ohio Rev. Code § 2901.09, and (4) that his Sixth

Amendment rights were violated because trial counsel provided ineffective assistance. The Ohio

Court of Appeals found no merit to any of Petitioner’s assignments of error and affirmed the

judgment of the trial court.

       The Ohio Supreme Court denied leave to appeal and dismissed it as not involving any

substantial constitutional question.

       Petitioner filed this federal petition for a writ of habeas corpus, asserting in relevant part

that the Ohio Court of Appeals unreasonably applied Strickland v. Washington, 466 U.S. 668

(1984), when it ruled that defense counsel’s performance was effective. The district court held


                                                 3
that Petitioner’s claims did not warrant federal habeas corpus relief. The court granted Petitioner

a certificate of appealability on the issue of whether Petitioner was denied effective assistance of

counsel.

                                             II.

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), 110 Stat.

1214, a federal court may grant habeas relief on a claim “adjudicated on the merits” in state court

only if the decision “was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C.

§ 2254(d)(1). In applying these principles, we are reminded that “this standard is difficult to

meet,” and “even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable.” Harrington v. Richter, 131 S. Ct. 780, 786 (2011). Thus, “[a]s a condition for

obtaining habeas corpus from a federal court, a state prisoner must show that the state court’s

ruling on the claim being presented in federal court was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 786-87.

       Federal habeas corpus relief is not available for errors of state law; a federal habeas court

is limited to deciding whether a conviction violated the Constitution.         Estelle v. McGuire,

502 U.S. 62, 67-68 (1991).

       Petitioner alleges that trial counsel was ineffective for failing to (1) make a proper Crim.

R. 29 motion for judgment of acquittal, (2) object to the trial court’s improper jury instruction as

it related to Ohio Rev. Code § 2901.05(B), (3) request a no-duty-to-retreat instruction in

accordance with Ohio Rev. Code § 2901.09(B), and (4) request an instruction clarifying how the

jury should determine who was at fault in creating the situation that gave rise to the death.



                                                   4
       To establish a claim of ineffective assistance of counsel, a defendant must show that

counsel’s performance was deficient and that the deficient performance caused prejudice.

Strickland, 466 U.S. at 687-88, 694-95. A court need not consider both prongs if an ineffective

assistance of counsel claim can be resolved on one prong. Id. at 697. “In particular, a court need

not determine whether counsel’s performance was deficient before examining the prejudice

suffered by the defendant as a result of the alleged deficiencies.” Id. Prejudice is shown when

there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceedings would have been different. Id. at 694. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id.

       “The standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and

when the two apply in tandem, review is ‘doubly’ so.” Premo v. Moore, 131 S. Ct. 733, 740

(2011) (internal quotation marks, and citations omitted). “The question ‘is not whether a federal

court believes the state court’s determination’ under the Strickland standard ‘was incorrect but

whether that determination was unreasonable—a substantially higher threshold.’ And, because

the Strickland standard is a general standard, a state court has even more latitude to reasonably

determine that a defendant has not satisfied that standard.” Knowles v. Mirzayance, 556 U.S.

111, 123 (2009) (citations omitted).

       All of Petitioner’s assignments of error are based on his claim that he shot the victim in

self-defense.   Petitioner acknowledged in his brief and at oral argument that his claim of

ineffective assistance of counsel is premised solely on state law and state rules, Reply Br. at 2,

but asserts that given Ohio’s law on self-defense, the appellate court’s conclusion that his

counsel provided effective representation is an entirely unreasonable application of Strickland.




                                                5
We therefore begin with a review of Ohio’s law on self-defense, as summarized by the Ohio

State Court of Appeals:

       Self-defense is an affirmative defense that must be proven by a preponderance of
       the evidence. R.C. 2901.05(A); State v. Clark, Fulton App. No. No. F–10–025,
       2011–Ohio–6310, at ¶ 21; State v. Warmus, Cuyahoga App. No. 96026, 2011–
       Ohio–5827, at ¶ 8. To prove self-defense, an accused must show three elements:
       (1) that the defendant was not at fault in creating the violent situation, (2) that the
       defendant had a bona fide belief that he was in imminent danger of death or great
       bodily harm and that his only means of escape was the use of force, and (3) that
       the defendant did not violate any duty to retreat. See State v. Goff, 128 Ohio St.3d
       169, 942 N.E.2d 1075, 2010–Ohio–6317, at ¶ 36; State v. Thomas (1997),
       77 Ohio St.3d 323, 326, 673 N.E.2d 1339.
       This duty of retreat, however, does not apply to one’s own home. The maxim that
       a man’s home is “his castle” has deep roots in English law. 4 Blackstone,
       Commentaries on the Laws of England (Rev. Ed.1979) 223, Chapter 16. That
       maxim has long been a cherished part of American law as well. See e.g. State v.
       Batchelder (N.H.Super.Ct.1832), 5 N.H. 549; Snowden v. Warder (PA.1831),
       3 Rawle 101; State v. Norris (N.C.Super.Ct.1796), 2 N .C. 429. It is also a
       bulwark of Ohio law. See e.g. State v. Smith (1997), 80 Ohio St.3d 89, 110, 684
       N.E.2d 668; State v. Thomas (1997), 77 Ohio St.3d 323, 327, 673 N.E.2d 1339.
       The Ohio General Assembly has codified the castle doctrine in R.C. 2901.09(B).
       The statute states, inter alia, that “a person who lawfully is in that person’s
       residence has no duty to retreat before using force in self-defense.” Ohio courts
       have also extended the definition of “residence” to an attached porch. See State v.
       Nappier (1995), 105 Ohio App.3d 713, 721, 664 N.E.2d 1330; State v. Cole (Jan.
       22, 1997), Hamilton App. No. C–950900; State v. Copeland (Apr. 13, 1993),
       Franklin App. No. 92AP–1486.

Comer, 2012 WL 1831167, at *2-3.

       Section 2901.05(B)(1) creates a rebuttable presumption that a person acts in self-defense

“when using defensive force that is intended or likely to cause death or great bodily harm to

another if the person against whom the defensive force is used is in the process of unlawfully and

without privilege to do so entering, or has unlawfully and without privilege to do so entered, the

residence or vehicle occupied by the person using the defensive force.”




                                                 6
                                                III.

       The Ohio Court of Appeals found no prejudice under Strickland because it found that a

self-defense instruction is warranted only if the defendant was not at fault in creating the

situation, and “[i]t appear[ed] that [Petitioner] created the deadly situation, or at least seriously

escalated it, and was not entitled to a self-defense, or “Castle Doctrine” instruction.” Id. *4. See

also id. at *5 (holding that it was “questionable whether a self-defense instruction was warranted

under the facts and circumstances of this case”). It determined that none of the individual errors

rendered Petitioner’s trial proceeding fundamentally unfair.

       Our task on habeas review is not to determine whether there is a reasonable probability

that but for his trial attorney’s failings, the outcome of Petitioner’s trial likely would have been

different. Rather, our inquiry is whether the Ohio Court of Appeals’ answer to that question was

an unreasonable application of Strickland.

                                                 A.

       First, Petitioner contends that trial counsel should have moved for an acquittal on the

ground that the evidence at trial established that his presumption of self-defense from within his

own home was unrebutted, rendering the prosecution’s evidence insufficient. The Ohio Court of

Appeals rejected this argument, relying on Ohio Supreme Court precedent stating that proof of

an affirmative defense does not detract from proof that an accused committed a crime beyond a

reasonable doubt. See State v. Hancock, 840 N.E.2d 1032, 1043 (Ohio 2006) (relying on this

court’s holding in Caldwell v. Russell, 181 F.3d 731, 740 (6th Cir. 1999). To the extent that this

ruling is a state court’s interpretation of state law, it is binding on a federal court sitting in

habeas. Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam); Estelle, 502 U.S. at 67-68.

       Yet we are asked to consider the issue from a constitutional perspective. That is, we must

determine whether there was sufficient evidence of self-defense to refute the murder charge, such

                                                 7
that trial counsel was ineffective for failing to move for acquittal on this basis was ineffective

assistance of counsel. Petitioner does not dispute the state court’s findings of fact, but cites

additional facts he asserts established that he acted in self-defense and was therefore entitled to

an acquittal on that basis. Specifically, he notes that all of the witnesses agreed that Petitioner

retreated into his house after he was shot, that Dustin Lennex ran up onto Petitioner’s porch, and

that Petitioner was inside his home when he shot Dustin Lennex. Further, Cody Lennex testified

that he thought Dustin Lennex was going to beat up Petitioner when he saw Dustin Lennex

running toward the door of Petitioner’s house and that Dustin Lennex was angry at the time.

       However, other undisputed facts support the conclusion that Petitioner was at fault in

creating the deadly situation and therefore not entitled to the rebuttable presumption of self-

defense. As detailed by the magistrate judge (and adopted by the district court), additional facts

in the record support the Ohio Court of Appeals’ conclusions regarding Petitioner’s role in the

offense and the Ohio Court of Appeals conclusion that he was not entitled to a jury instruction or

judgment of acquittal on the basis of self-defense:

       It was Petitioner himself who testified that the initial fracas was over when he left
       the Lennex home and returned to his home. Trial Transcript, PageID #1231-32.
       Cody Lennex did not follow Petitioner outside, PageID #504, and Dustin Lennex
       did not follow Petitioner at that time. PageID# 1233. Petitioner returned to his
       home, loaded his gun, went outside and fired into the air. PageID # 1241-43. He
       did this while looking at Dustin Lennex who was approximately ten to fifteen feet
       away. Id. Todd Dixon testified that, when Petitioner returned to his residence to
       get his gun, he was cursing, he punched the wall, and he stated that he was going
       to shoot “those m—f-ers” PageID #472. Although Petitioner denied firing a
       second shot before going back inside his home, other witnesses testified that he
       fired a second shot and five spent yellow shell casings were taken from the scene
       of the crime. PageID # 1283. Cody Lennex, who described himself as
       Petitioner’s best friend, took his gun outside after Petitioner fired into the air and
       warned Petitioner that he would shoot if Petitioner fired again. PageID #966.
       Petitioner ran back to his home, shooting as he re-entered the residence. Id. at
       959, 966. Dustin Lennex was standing approximately fifteen feet from Petitioner
       at the time. PageID # 960. Cody then shot at Petitioner. Dustin Lennex ran to
       the front porch of Petitioner’s home, taunting Petitioner to shoot him. PageID

                                                 8
       #967. Dustin had his arms out, palms upward, when Petitioner shot and killed
       him. PageID # 968. There was no testimony at trial that the victim was
       attempting to enter Petitioner’s home at the time he was shot. To the contrary,
       [Petitioner] testified that Dustin Lennex was three or four feet from Petitioner’s
       front door when he fired but, on cross examination, he acknowledged that he
       never saw the victim touch the front door. PageID #1271, 1278. Cody Lennex
       testified that Petitioner fired at him yet again after shooting Dustin. PageID #
       968. There was uncontroverted evidence that Dustin Lennex was unarmed.

ID# 1727. Petitioner did not object to these factual findings in the district court and does not

take issue with them on appeal either.

       Based on these undisputed facts, we cannot say that the Ohio Court of Appeals’ finding

that “the evidence adduced at trial was uncontroverted that [Petitioner] fired the first shot in this

fracas,” Comer, 2012 WL 1831167, at *4, and that he created the deadly situation and thus did

not act in self-defense, was unreasonable. Thus, we cannot say that its determination that

Petitioner was not prejudiced by any alleged failure to move for acquittal on the basis of self-

defense was objectively unreasonable.

       Petitioner asks us to view this case from a different perspective—namely as “a complex

series of events” unfolding “in three different locations” with “different aggressors.” But that is

not the proper role of a habeas court. Our job is to determine whether the Ohio Court of

Appeals’ conclusion was an objectively unreasonable application of clearly established federal

law. Upon our review of the entire factual record, we conclude that it was not.

                                                 B.

       Petitioner complains that the jury instructions related to Ohio Rev. Code Ann. § 2901.05

were unclear and inaccurately implied that Petitioner had a duty to retreat, and that counsel was

ineffective for failing to object to these instructions.     Petitioner claims confusion because,

directly after explaining the self-defense presumption as permitted by Ohio Rev. Code Ann.




                                                 9
§ 2901.05, the trial court informed the jury that Petitioner had a duty to retreat even in his own

home, which is not an accurate statement of the law.

       The jury was instructed as follows:

        “Now the defendant claims to have acted in self-defense. To establish a claim of
       self defense the defendant must prove by the greater weight of the evidence that
       A: He was not at fault in creating the situation giving rise to the death and B: He
       had reasonable grounds to believe and an honest belief even if mistaken that [sic]
       was in imminent or immediate danger of great [sic], or death or great bodily harm
       and that his only means of retreat, escape or withdrawal from such danger was by
       the use of force and C: He had not violated any duty to retreat, escape or
       withdraw to avoid the danger. Now the defendant is presumed to have acted in
       self-defense or defense of another when using defensive force that was intended or
       likely to cause death or great bodily harm to another if the person against whom
       the defensive force was used was in the process of entering or had entered
       unlawfully and without privilege to do so the residence occupied by the defendant.
       Now the claims the presumption that the defendant acted in self defense or
       defense of another when using defensive force that was intended or likely to cause
       death or great bodily harm to another does not apply. * * * Now dwelling means a
       building of any kind. . . A building includes but is not limited to an attached porch
       . . . Now the defendant had a duty to retreat. If the, if he A: was at fault in
       creating the situation giving rise to the death or B: did not have a reasonable
       ground, or did not have grounds to believe and an honest belief that he was
       imminent or immediate danger of death or great bodily harm. . .” (Emphasis
       added.)
Comer, 2012 WL 1831167, at *4.

       In rejecting Petitioner’s argument, the Ohio Court of Appeals reasoned that:
       This excerpt spans approximately two pages of the trial transcript. Although we
       agree that the language may be a bit confusing, we are not convinced that it
       constitutes prejudicial error and we certainly do not believe that rises to the level
       of plain error. Our understanding of appellant’s argument is that he objects to the
       third underlinled [sic] portion of the above excerpt stating that he “had a duty to
       retreat.”
       FN5 Had that instruction included a qualifier stating that appellant was outside his
       home at the time, then it would have been a correct statement of the law. At the
       same time, had it included a qualifier that appellant was inside his home, it was
       erroneous. Did the instruction constitute error without either qualifier? We think
       not for the following reasons. FN5. It is, of course, possible that the trial court’s
       court reporter mistakenly inserted a period rather than simply omitting any
       punctuation mark and continuing the sentence. Transcribed conversations may


                                                10
       not always correctly illustrate a speaker’s inflections or intent in linking words
       and phrases.
       First, a trial court’s jury instructions must be considered in their totality. State v.
       Rodriguez, Wood App. No. WD–08–011, 2009–Ohio–4059, at ¶ 31; State v.
       Doyle, Pickaway App. No. 04CA23, 2005–Ohio–4072, at ¶ 50. Second, the first
       two italicized portions of the jury instructions are correct statements of the law
       and directed the jury that appellant was presumed to have acted in self-defense if
       the victim had unlawfully entered the premises (including the porch of the trailer).
       In light of the trial court’s correct statement of the law, balanced against the
       somewhat confusing, but not necessarily incorrect, statement of the law, we are
       not persuaded that plain error exists.FN6 This is particularly true in light of our
       discussion that it is questionable whether a self-defense instruction was warranted
       under the facts and circumstances of this case.
       FN6. In view of appellant’s own testimony, it appears that the confrontation was
       over when he returned to his house trailer and that it escalated into a deadly
       confrontation only when he exited his house trailer and fired a warning shot into
       the air.
Comer, 2012 WL 1831167, at *5.

       To establish that flawed instructions constituted a due process violation, “the defendant

must show both that the instruction was ambiguous and that there was ‘a reasonable likelihood’

that the jury applied the instruction in a way that relieved the State of its burden of proving every

element of the crime beyond a reasonable doubt.” Waddington v. Sarausad, 555 U.S. 179, 190-

91 (2009) (citations omitted).

       Viewing the jury instructions “in their totality,” see Sarausad, 555 U.S. at 191, the Ohio

Court of Appeals found that despite some confusing language, the jury instructions as a whole

were a correct statement of the law.        Furthermore, Petitioner actually benefitted from the

instructions, since it was not likely that he was entitled to a self-defense instruction given that he

himself escalated the confrontation to a deadly encounter when he exited the house and fired a

warning shot. Thus, the Ohio Court of Appeals’ conclusion that Petitioner was not prejudiced by

counsel’s failure to object to allegedly faulty instructions was not an unreasonable application of

Strickland. See Sarausad, 555 U.S. at 190-91 (holding that even if instruction was ambiguous, it

                                                 11
was not a constitutional violation because there was no reasonable likelihood that the jury

applied the instruction in a way that relieved the State of its burden to prove every element of the

crime beyond a reasonable doubt); Bagby v. Sowders, 894 F.2d 792, 795 (6th Cir. 1990) (en

banc) holding that the state court’s holding that a lesser included instruction was not warranted

by the evidence was an application of state law and not cognizable in federal habeas corpus

unless the failure amounted to a fundamental miscarriage of justice).

                                C. Duty-to-Retreat Instruction

       Petitioner claims that counsel was ineffective for failing to request a jury instruction

regarding the no-retreat doctrine. Petitioner points out that separate from the Castle Doctrine,

(codified at Ohio Rev. Code Ann § 2901.05), Ohio Rev. Code Ann. § 2901.09(B) provided him

with the separate statutory protection that “a person who lawfully is in that person’s residence

has no duty to retreat before using force in self-defense, defense of another, or defense of that

person’s residence . . . .” Petitioner acknowledges that the trial court provided an instruction on

the Castle Doctrine, but argues it was deficient, so counsel should have requested an instruction

on this separate statutory defense, especially since it is more favorable than the Castle Doctrine,

which required the individual upon whom force is used to be in the process of entering the

defendant’s home, whereas the no-retreat doctrine requires merely that the defendant is in his

own home when he feels force is necessary to defend himself.

       The state court of appeals saw “little difference” between this argument and Petitioner’s

argument regarding the allegedly faulty jury instructions and rejected it for the same reasons.

The court “agree[d] . . . that the trial court’s stray comment that [Petitioner] had a ‘duty to

retreat’ may or may not have been misleading to the jury. However, we are not persuaded that

but for the absence of an augmented instruction, the outcome of the trial would have been

otherwise.” Comer, 2012 WL 1831167, at *5.
                                                12
        Again, for the reasons discussed throughout this opinion, we find that the Ohio Court of

Appeals’ conclusion that alleged error did not amount to prejudice under Strickland was not an

unreasonable application of that federal law.

                                          D. Fault Instruction1

        Petitioner argues that “[b]ecause of the complex back-and-forth of the fight, trial counsel

should have requested that the court clearly explain to the jury that the first element of common-

law self-defense does not require a showing that the defendant played “no part” in creating the

situation, but rather that it required a defendant to show that he was not “at fault” in creating the

affray, citing State v. Gillespie, 874 N.E.2d 870, 874 (Ohio Ct. App. 2007) (“The first prong of

the test for self-defense . . . that a defendant was not at fault in creating the situation giving rise

to the affray, does not require a showing that he played no part in it.”) 2. Petitioner argues that

trial counsel’s failure to request this instruction was compounded by the State’s closing

argument, which focused on who was at fault in starting the affray and claimed that Petitioner

started the whole fight by rapping something disrespectful to Cody. Petitioner acknowledges

that defense counsel’s closing argument stated that Petitioner did not create the incident that led

to the death of Dustin Lennex, but claims that counsel failed to tell the jury that even if he played

a part in creating the situation, that fact alone did not preclude the jury from finding that he still

met his burden of proof for meeting the first element of the common-law self-defense doctrine.

Petitioner adds that the situation was exacerbated by the trial court’s jury instruction that in order

to find that Petitioner had reasonable grounds to believe that he was in imminent danger of death

or great bodily harm, the jury could consider only Dustin Lennex’s conduct. Thus, the jurors



        1
         It does not appear that the Ohio Court of Appeals addressed this issue in its opinion. However, the
Warden raises no objection and notes in its brief that this issue was presented in Comer’s Petition, R.2 ID# 18.


                                                      13
could have believed that they could consider only Dustin Lennex’s conduct when determining

who was at fault in creating the situation.

         Because there is factual support in the record for the state appellate court’s conclusion

that that Petitioner fired the first shot after he retreated to his home and “created the deadly

situation, or at least seriously escalated it,” such that he was not entitled to a self-defense or

“Castle Doctrine” instruction, the state appellate court’s holding that counsel’s failure to request

a no-fault instruction did not amount to prejudice under Strickland is not objectively

unreasonable.

                                                        IV.

         Applying “double deference” to this record, see Premo, 131 S. Ct. at 740, we cannot say

that the Ohio Court of Appeals’ ruling on Petitioner’s Sixth Amendment claim “was so lacking

in justification” that it amounted to an unreasonable application of Strickland. See Harrington,

131 S. Ct. at 786-87. For the foregoing reasons, the judgment of the district court dismissing

Petitioner’s habeas petition is AFFIRMED.




         2
           In Gillespie, the Ohio Court of Appeals held that the trial court abused its discretion when it refused to
give the self-defense instruction defendant requested where the defendant did not brandish a shotgun, did not make
threatening remarks, and claimed that he only fired his gun after the victim attacked him with a knife, calling into
question the defendant’s criminal liability. See Gillespie, 84 N.E. 2d at 875. However, in the instant case, the
Petitioner created, or at the very least escalated a deadly situation, and there is no evidence that Lennex had any
weapon or made any threat to the Petitioner before the Petitioner shot him.

                                                         14